Exhibit 10xx

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—SAVINGS AND INVESTMENT PROGRAM

(as amended and restated effective as of January 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   I.    DEFINITIONS      1    II.    PURPOSE AND HISTORY OF
THE PLAN      5    III.    ELIGIBILITY AND PARTICIPATION IN THE PLAN      5   
   A.    Eligible Participants      5       B.    Cessation of Participation   
  5    IV.    CALCULATION OF BENEFITS      6       A.    Credits to Plan
Accounts      6       B.    Code Section 415 Deferral Credits      8       C.   
Code Section 401(a)(17) Deferral Credits      8       D.    Employer Credits   
  9       E.    Cancellation of Deferrals      9       F.    Investment
Adjustments to Plan Accounts      10    V.    VESTING      11    VI.    TIME AND
FORM OF PAYMENT OF ACCOUNT BALANCE      12       A.    Pre-April 1, 1995
Separation From Service      12       B.    Separation From Service on or After
April 1, 1995 and Prior to January 1, 2005      12       C.    Separation From
Service on or After January 1, 2005 and Prior to January 1, 2007      14      
D.    Separation From Service After 2006      15       E.    De Minimis Lump Sum
     20       F.    Specified Employees      21       G.    Payment of Account
Balances in the Event of the Participant’s Death      21       H.   
Distribution for Unforeseeable Emergency      22       I.    Other Permissible
Payment Events      22       J.    No Post-Separation Elections      23       K.
   Prohibition on Acceleration of Payments      23    VII.    ADMINISTRATION OF
THE PLAN      27       A.    Administration      27       B.    Delegation     
27       C.    Limitation of Liability      27       D.    Indemnification     
27       E.    Claims Procedure      28       F.    Statute of Limitations     
28       G.    Expense      28    VIII.    GENERAL PROVISIONS      28       A.
   Termination of the Plan      28       B.    Plan Not a Contract of Employment
     29       C.    Amendment      29       D.    Funding      29       E.   
Facility of Payment      30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      F.    Withholding Taxes      30       G.    Compliance
with Code Section 409A      31       H.    Construction      31       I.   
Successors and Assigns      32    IX.    EFFECTIVE DATE      32    X.    Special
Provisions Relating to the Spin-Off of U.S. Mead Johnson Transferred Employees
     32       A.    Introduction      32       B.    Effective Date      33   
   C.    Applicability      33       D.    Plan Spin-off      33       E.   
Eligibility to Participate in the Plan      34       F.    No Benefit Payable
Hereunder      34       G.    Rehires      34       H.    No Separation from
Service      35   

 

-ii-



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—SAVINGS AND INVESTMENT PROGRAM

(as amended and restated effective as of January 1, 2012)

I. DEFINITIONS.

Unless the context or subject matter otherwise requires, the definitions set
forth in this Section I shall govern in this Plan (as herein defined).
Notwithstanding anything herein to the contrary, to the extent capitalized terms
in this Plan conflict with such terms in the SIP (as herein defined), the terms
of the SIP shall control.

“Account Balance” shall mean the sum of the Deferral Credits and Employer
Credits made to a Participant’s Plan Account in accordance with Section IV
and/or any BEP-Retirement Plan Credits made to such Plan Account, as adjusted to
reflect Investment Adjustments, less all prior withdrawals and/or distributions.

“Additional Annual Contributions” shall have the meaning set forth for such term
in the SIP.

“Administrative Agent” shall mean the administrative agent of the Savings Plan
Committee.

“After-Tax Contributions” shall have the meaning set forth for such term in the
SIP.

“Annual Salary” shall have the meaning set forth for such term in the SIP.

“Beneficiary” shall mean the person or persons entitled to receive payment of
the unpaid portion of a Participant’s vested Account Balance in the event of the
Participant’s death, determined in accordance with Section VI.G.

“BEP—Retirement Plan” shall mean the Bristol-Myers Squibb Company Benefit
Equalization Plan—Retirement Income Plan, and as amended from time to time.

“BEP-Retirement Plan Credits” shall mean amounts credited to a Participant’s
Plan Account pursuant to the Participant’s distribution election, if any, under
the BEP—Retirement Plan.

“Claims Appeal Guidelines” shall mean the Administrative Procedures for Defined
Contribution Plan Claims and Appeals attached hereto as Exhibit A, and as
amended from time to time.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

1



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean Bristol-Myers Squibb Company and any successor or
successors thereof.

“Company Stock Fund” shall have the meaning set forth for such term in the SIP.

“Compensation Committee” shall mean the Compensation and Management Development
Committee of the Board of Directors of the Company.

“Deferral Credits” shall mean amounts credited to a Participant’s Plan Account
pursuant to Sections IV.B and IV.C.

“Employee” shall have the meaning set forth for such term in the SIP.

“Employer Credits” shall mean amounts credited to a Participant’s Plan Account
pursuant to Section IV.D, consisting of Matching Credits and Non-Elective
Credits.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Fixed Income Fund” shall have the meaning set forth for such term in the SIP.

“Installment Method” shall have the meaning set forth for such term in Section
VI.A.

“Investment Adjustments” shall mean increases or reductions to a Participant’s
Account Balance to reflect the performance of the investment funds in which the
Participant’s Plan Account is hypothetically deemed invested in accordance with
Section IV.F.

“Matching Contributions” shall have the meaning set forth for such term in the
SIP.

“Matching Credits” shall mean amounts credited to a Participant’s Plan Account
pursuant to Section IV.D.1.

“Non-Elective Credits” shall mean amounts credited to a Participant’s Plan
Account pursuant to Section IV.D.2.

“Participant” shall mean each participant in this Plan as determined in
accordance with Section III.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

2



--------------------------------------------------------------------------------

“Participating Employer” shall mean any corporation participating in the SIP.

“Plan” shall mean the Bristol-Myers Squibb Company Benefit Equalization
Plan—Savings and Investment Program, as amended and restated herein, and as
amended from time to time.

“Plan Account” shall mean the unfunded notional bookkeeping account or accounts
reflecting the Account Balance.

“Plan Year” shall mean the calendar year.

“Pre-Tax Contributions” shall have the meaning set forth for such term in the
SIP.

“Retirement Eligible” shall mean that, as of the Participant’s Separation From
Service, the Participant either (1) has attained age 65, or (2) has both
attained age 55 and earned at least 10 Years of Service.

“Rule of 70 Eligible” shall mean that the Participant satisfies each and every
one of the following requirements:

(1) The Participant had an involuntary Separation From Service from the Company
or an affiliate with respect to which the Participant is eligible for benefits
under a Company-sponsored severance plan or agreement.

(2) As of the Participant’s Separation From Service, the Participant had
completed at least ten Years of Service.

(3) As of the Participant’s Separation From Service, the Participant has
combined whole and partial years of age and years of employment (measured from
the Participant’s date of hire to Separation From Service), the sum of which,
rounded up to the next higher whole number, equals at least 70.

(4) As of the Participant’s Separation From Service, the Participant is not
Retirement Eligible.

(5) The Participant executes a general release of claims against the Company, in
a form provided by the Company (which may be in the form of a letter agreement
or otherwise), returns it to the Company within the time period specified in the
general release and does not revoke it (directly or indirectly) prior to the
expiration of the period for revocation. For avoidance of uncertainty, failure
for any reason to return an executed general release in the form provided by the
Company within the time period for doing so shall be deemed a refusal to do so
(such requirements being the “Release Requirements”).

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

3



--------------------------------------------------------------------------------

“Savings Plan Committee” shall mean the committee appointed by the Compensation
Committee to administer this Plan. The Savings Plan Committee shall serve as
Plan Administrator of the Plan.

“Separation From Service” shall mean a Participant’s voluntary or involuntary
severance of employment with the Company and Participating Employers, except by
reason of temporary absence, provided that, except for purposes of Section
III.B, Separation From Service shall not include death or a transfer to an
affiliate or subsidiary of the Company that is not a Participating Employer; and
further provided, that for purposes of Sections VI.C, VI.D, VI.E and VI.F, a
Separation From Service shall not occur until the date that a Participant
experiences a “separation from service” from the Company (and all of the members
of the controlled group of the Company within the meaning of Code section 414(b)
and (c)), within the meaning of Code section 409A(a)(2)(A)(i) and (1) IRS Notice
2005-1 and proposed Treasury Regulation section 1.409A-1(h), for periods after
December 31, 2004 but prior to April 17, 2007; or (2) final Treasury Regulation
section 1.409A-1(h), for periods after April 17, 2007.

“SIP” shall mean the Bristol-Myers Squibb Company Savings and Investment
Program, and as amended from time to time.

“SIP Account” shall mean a Participant’s separate account, and each sub-account,
under the SIP.

“Specified Employee” shall mean a “specified employee” as determined by the
Savings Plan Committee or its designee in accordance with Code section
409A(a)(2)(B)(i).

“Subsequent Deferral Rules” shall mean the rules set forth in Section VI.D.5 of
the Plan that a Participant must satisfy to elect an alternative time and/or
form of payment or to modify an existing alternative payment election.

“Transition Contributions” shall have the meaning set forth for such term in the
SIP.

“Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (1) an illness or accident of the Participant or the
Participant’s spouse, Beneficiary or dependent (as defined in section 152 of the
Code, without regard to section 152(b)(1), (b)(2) and (d)(1)(B)), (2) loss of
the Participant’s property due to casualty, or (3) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Savings Plan Committee. Any determination by the Savings Plan Committee
as to whether a Participant is faced with an Unforeseeable Emergency shall be
made in accordance with the requirements of Treasury Regulation section
1.409A-3(i)(3).

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

4



--------------------------------------------------------------------------------

“Year(s) of Service” shall have the meaning set forth for such term in the SIP.

II. PURPOSE AND HISTORY OF THE PLAN.

The purpose of this Plan is to provide benefits for certain Employees
participating in the SIP whose funded benefits under that plan are or will be
limited by application of certain limitations contained in the Code. The Plan is
intended to be an unfunded “excess benefit plan” as that term is defined in
Section 3(36) of ERISA to the extent that it provides benefits in excess of the
limitations on contributions and benefits imposed by section 415 of the Code
with respect to Participants under the SIP, and a “top hat” plan meeting the
requirements of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA to
the extent that it provides benefits based on compensation in excess of the
limitation imposed by section 401(a)(17) of the Code on the annual compensation
of a Participant that may be taken into account under the SIP. The Plan is not
intended to be a plan described in section 401(a) of the Code. The Plan was
previously effective as of January 1, 1991, has been restated from time to time,
including in 1996 and in 2007, and has been further amended from time to time
since 2007. The Plan is again amended and restated in the following form
effective as of January 1, 2012, except as otherwise specified herein.

III. ELIGIBILITY AND PARTICIPATION IN THE PLAN.

A. Eligible Participants. Each Employee who is a Participant in the Plan as of
December 31, 2011 shall continue to be a Participant in the Plan as of
January 1, 2012. Each other Employee who is a participant in the SIP and who is
employed by a Participating Employer shall be eligible to participate in this
Plan and shall become a Participant in this Plan upon the earlier of when
(1) the allocation of contributions to his or her SIP Account would exceed the
limitations on benefits and contributions imposed by section 415 of the Code for
a given Plan Year, or (2) amounts of his or her compensation would be excluded
from his Annual Salary determined under the SIP for a given Plan Year by reason
of the application of section 401(a)(17) of the Code.

B. Cessation of Participation. Participation in the Plan shall terminate upon
the Participant’s Separation From Service with the Company or other
Participating Employer, as applicable, except, however, that an individual who
has a vested Account Balance under the Plan after his or her Separation From
Service will continue to be treated as a Participant (other than for purposes of
receiving Deferral Credits and Employer Credits under Section IV) until his or
her entire Account Balance has been distributed or forfeited.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

5



--------------------------------------------------------------------------------

IV. CALCULATION OF BENEFITS.

A. Credits to Plan Accounts.

1. General Rules. The Company shall establish and maintain a Plan Account in the
name of each Participant for the crediting of Deferral and Employer Credits
under this Plan.

2. Rules Applicable to Deferral and Matching Credits.

(a) Deferral Credits and Matching Credits shall be credited to the Plan Account
of each Participant as provided in this Section IV (and in the manner described
in Sections IV.B, IV.C, or IV.D.1, as applicable) only for Plan Years in which
the Participant has in effect an irrevocable deferral election under this Plan
and in accordance with Section IV.A.2(b), to reduce his or her Annual Salary in
exchange for having Deferral Credits credited to a Plan Account under and
subject to this Plan.

(b) A Participant’s deferral election under this Plan for a Plan Year: (i) must
be completed no earlier than the start of and prior to or on the last day of an
annual enrollment period established by the Plan Administrator, which annual
enrollment period shall end no later than the last day of the Plan Year prior to
the Plan Year to which the annual enrollment period relates; (ii) may be
modified or revoked during the annual enrollment period; (iii) will apply only
to the Plan Year beginning immediately following the Plan Year in which the
annual enrollment period falls, and to subsequent Plan Years until modified or
revoked; (iv) will apply only to Annual Salary for services performed during the
Plan Year beginning immediately following the Plan Year in which the annual
enrollment period falls, and to subsequent Plan Years until modified or revoked;
(v) will be irrevocable as of the close of business on the last day of the
annual enrollment period; (vi) allows the Participant to defer receipt of any
percentage of Annual Salary not less than 2% and not more than 25% for periods
on and after January 1, 2013 (20% for periods prior to January 1, 2013), in
whole percentages; and (vii) may not be modified or revoked after the start of
the Plan Year to which it relates, subject to Sections IV.E and VI.K.

(c) For purposes of Section IV.A.2(b) and Section IV.A.3, the following actions
or inactions will not constitute a deferral election (or a modification of a
prior deferral election) under the Plan even if in accordance with the terms of
the Plan, the actions or inactions result in an increase in the amounts deferred
under the Plan, provided, that such actions or inactions do not otherwise affect
the time or form of payment under the Plan:

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

6



--------------------------------------------------------------------------------

(i) A Participant’s action or inaction under the SIP with respect to Pre-Tax
Contributions under the SIP, including an adjustment to a deferral election
under the SIP, provided that for any given taxable year, the Participant’s
action or inaction does not result in an increase in the amounts deferred under
this Plan and any other nonqualified deferred compensation plan in which the
Participant participates (other than Matching Credits) in excess of the limit
with respect to elective deferrals under section 402(g)(1)(A), (B), and (C) in
effect for the taxable year in which such action or inaction occurs; and/or

(ii) A Participant’s action or inaction under the SIP with respect to Pre-Tax
Contributions under the SIP and After-Tax Contributions to the SIP by the
Participant that affects the amounts that are credited as Matching Credits or
other similar contingent benefits under this Plan and any other nonqualified
deferred compensation plan in which the Participant participates, provided that
the total of such Matching Credits and other contingent amounts never exceeds
100% of the Matching Contributions that would be provided under the SIP absent
any plan-based restrictions in the SIP that reflect limits on qualified plan
contributions under the Code.

Under the terms of the SIP, adjustments by a Participant after the commencement
of a Plan Year of the percentage of his or her Pre-Tax Contributions, or
After-Tax Contributions that would result in a modification of the amount
deferred under this Plan in excess of the limits described in Section
IV.A.2(c)(i) and (ii), as applicable, are not permitted, and any attempt by the
Participant to make such adjustment will not be recognized under this Plan,
including without limitation, for purposes of the provisions of Sections IV.B,
IV.C and IV.D, as applicable.

(d) A Participant will be credited with Deferral Credits for a Plan Year under
either Section IV.B or Section IV.C (depending on which limit the Participant
exceeds first under the SIP during that Plan Year). To the extent a Participant
first meets the requirements for Deferral Credits under both Section IV.B and
Section IV.C in the same payroll period, Deferral Credits for such payroll
period and for the rest of such Plan Year shall be provided under Section IV.B
only.

(e) Deferral Credits and Matching Credits to a Participant’s Plan Account shall
be credited on a payroll period basis (at the same time SIP contributions would
otherwise be allocated to the Participant’s SIP Account for such payroll
period), based on the amount of the Participant’s Annual Salary payable for each
such payroll period. The Participant’s Annual Salary shall be reduced by the
amount of Deferral Credits for any payroll period a Participant meets the
requirements for Deferral Credits under Section IV.B. or Section IV.C.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

7



--------------------------------------------------------------------------------

3. Special Rule for Newly Eligible Employees. Notwithstanding anything herein to
the contrary, an Employee who first becomes eligible to participate in the SIP
during a calendar year may make a deferral election under the Plan for that
calendar year if the Savings Plan Committee or its delegate determines, in its
sole discretion, that such Employee will become eligible to participate in the
Plan during that calendar year in accordance with Section III.A. Any election
made pursuant to this Section IV.A.3: (a) must be completed no later than 30
days after the Employee first becomes eligible to participate in the SIP in
accordance with Article II of the SIP (the “Eligibility Date”); (b) will apply
only to the Plan Year during which the Employee first becomes eligible to
participate in the SIP (the “First Plan Year”) and to subsequent Plan Years
until modified or revoked; (c) will apply only to Annual Salary for services
performed during the First Plan Year and after the election is filed, and during
subsequent Plan Years until modified or revoked; (d) will be irrevocable as of
the close of the 30th day after the Eligibility Date and may not be modified or
revoked after such date until the next annual enrollment period, subject to
Sections IV.E and VI.K; and (e) allows the Participant to defer receipt of any
percentage of Annual Salary not less than 2% and not more than 25% for periods
on and after January 1, 2013 (20% for periods prior to January 1, 2013), in
whole percentages.

B. Code Section 415 Deferral Credits. The Plan Account of each Participant shall
be credited (at the time specified in Section IV.A.2(e)) with Deferral Credits
under this Section IV.B if such Participant (1) meets the requirements of
Section IV.A.2 or Section IV.A.3 for a Plan Year and (2) is precluded from
making additional Pre-Tax or After-Tax Contributions to his SIP Account due to
the limitations of section 415 of the Code in a given payroll period of a Plan
Year. The Deferral Credits credited under this Section IV.B shall equal the
percentage of the Participant’s Annual Salary that he elected to defer under the
Plan for such Plan Year for the period commencing as of the first payroll period
that the Participant is precluded from making any additional contributions to
his SIP Account due to the application of section 415 of the Code, through the
last payroll period of the Plan Year. For any payroll period as to which only a
portion of the Participant’s additional contributions are limited due to the
application of section 415 of the Code, the Deferral Credits for such payroll
period shall be prorated based on the portion of the Participant’s Pre-Tax or
After-Tax Contributions that could not be made to the SIP for the applicable
payroll period on account of that limitation.

C. Code Section 401(a)(17) Deferral Credits. The Plan Account of each
Participant shall be credited (at the time specified in Section IV.A.2(e)) with
Deferral Credits under this Section IV.C if such Participant (1) meets the
requirements of Section IV.A.2 or Section IV.A.3 for a Plan Year and (2) is
precluded from making additional Pre-Tax or After-Tax elective deferrals to his
SIP Account because the Participant’s Annual Salary exceeds the limitations of
section

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

8



--------------------------------------------------------------------------------

401(a)(17) of the Code in a given payroll period of a Plan Year. The Deferral
Credits credited under this Section IV.C shall equal the percentage of the
Participant’s Annual Salary that he elected to defer under the Plan for such
Plan Year for the period commencing as of the first payroll period that the
Participant’s additional contributions to his SIP Account are limited due to the
application of section 401(a)(17) of the Code, through the last payroll period
of the Plan Year. For any payroll period where only a portion of the
Participant’s additional contributions are limited due to the application of
section 401(a)(17) of the Code, the Deferral Credits for such payroll period
shall be prorated based on the portion of the Participant’s Annual Salary that
could not be taken into account for purposes of contributions to the SIP
Account.

D. Employer Credits.

1. Matching Credits. A Plan Account credited with Deferral Credits for a Plan
Year under Section IV.B or Section IV.C shall also be credited (at the time
specified in Section IV.A.2(e)) with Matching Credits in an amount equal to the
amount of Matching Contributions, if any, that would have been contributed to
the SIP on such Participant’s behalf for such Plan Year (without regard to the
limitations imposed under section 415 or 401(a)(17) of the Code) if the Deferral
Credits determined under Section IV.B and/or Section IV.C, as the case may be,
had been contributed to the SIP.

2. Non-Elective Credits. The Plan Account of each Participant shall also be
credited with an amount of Non-Elective Credits equal to the amount of
Additional Annual Contributions and/or Transition Contributions that would have
been credited to the SIP on such Participant’s behalf for a Plan Year (without
regard to the limitations imposed under section 415 or 401(a)(17) of the Code)
less the amount of Additional Annual Contributions and/or Transition
Contributions actually contributed to the SIP for such Plan Year. Non-Elective
Credits shall be credited to a Participant’s Plan Account at the same time that
Non-Elective Contributions are made to the SIP.

E. Cancellation of Deferrals. A Participant may petition the Savings Plan
Committee or its designee to cancel his deferrals under this Plan during any
period of time that the Participant establishes to the satisfaction of the
Savings Plan Committee that he is facing an Unforeseeable Emergency. If the
petition for cancellation is approved, such cancellation shall take effect as of
the first payroll period following the date of approval. Notwithstanding the
foregoing, a Participant’s deferrals under the Plan shall be automatically
cancelled during a Plan Year if the Participant applies for and receives a
hardship withdrawal under the SIP in accordance with Treasury Regulation section
1.401(k)-1(d)(3), but only to the extent that the Participant’s elective
deferrals under the SIP are suspended on

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

9



--------------------------------------------------------------------------------

account of such hardship withdrawal. Such cancellation shall take effect as soon
as administratively practicable following the date the hardship withdrawal is
made. If deferrals by a Participant have been cancelled during a Plan Year due
to an Unforeseeable Emergency or on account of his receiving a hardship
withdrawal under the SIP, the Participant will not be eligible to make any
further deferrals in respect of that Plan Year. The Participant may be eligible
to elect to make deferrals for subsequent Plan Years provided that such
elections are made prior to the Plan Year with respect to which such deferral
relates. A Participant’s deferral election for any Plan Year in which a
suspension of the Participant’s deferrals under the SIP remains in effect due to
receipt of a hardship withdrawal in the previous year shall not take effect
until the suspension period under the SIP ends. If a Participant’s Deferral
Credits are cancelled or delayed pursuant to this Section E, no Matching Credits
will be credited to such Participant’s Plan Account for any payroll period to
which such cancellation or delay applies.

F. Investment Adjustments to Plan Accounts. While a Participant’s Plan Account
does not represent the Participant’s ownership of, or ownership interest in, any
particular assets, the amounts credited to the Participant’s Plan Account shall
be adjusted as of the close of each business day, or at such other times as may
be determined by the Savings Plan Committee, to reflect the performance of the
investment funds in which such credited amounts are hypothetically deemed
invested in accordance with this Section IV.F. The investment funds in which a
Participant’s Plan Account credits are hypothetically deemed invested shall be
determined as follows:

1. Prior to October 1, 1994, each Participant was given the opportunity to elect
to have credits to his Plan Account made on or after October 1, 1994 deemed to
be invested in any one or a combination of the investment funds being offered
under the SIP on and after October 1, 1994, (other than the Company Stock Fund)
in 1% increments. In the event a Participant failed to make such an election,
all such credits were deemed to be invested in the investment funds as
determined by the Savings Plan Committee to be most closely resembling the
investment funds the Participant had elected with respect to the credits to his
Plan Account made prior to October 1, 1994; provided, however, that where a
Participant’s existing investment directions had allocated one-third (33 1/3%)
of his Plan Account to each of the three investment funds in existence on
September 30, 1994 (other than the Company Stock Fund), the equivalent
allocation was deemed to be 33%, 33% and 34%, with 34% allocated to the least
volatile investment fund (as determined by the Savings Plan Committee) which
most closely resembles the least volatile investment fund which the Participant
had elected prior to October 1, 1994.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

10



--------------------------------------------------------------------------------

2. Effective as of the close of business on September 30, 1994 (or as soon as
practicable thereafter), each Participant’s Plan Account was adjusted as if the
credits to his Plan Account representing a type of investment under the Plan was
reduced to cash (other than any credits representing a deemed investment in the
Fixed Income Fund) and reinvested in such investment fund or funds being offered
on and after October 1, 1994 under the SIP (other than the Company Stock Fund)
as determined by the Savings Plan Committee to most closely resemble the
respective investment fund in which such credits were deemed invested prior to
October 1, 1994.

3. On and after October 1, 1994, on any business day the Participant may,
pursuant to telephonic notification with the Administrative Agent, (a) elect to
have Plan Account credits deemed to be invested, in 1% increments, among such
funds established under the SIP, other than the Company Stock Fund, effective as
of the first day of the next payroll period (or as soon as practicable
thereafter) and (b) elect that the credits to his Plan Account under this
Section IV representing any type of investment under the Plan be deemed to be
reduced to cash (in 1% increments) and that such deemed cash be invested in such
other funds which the Participant shall designate in such election, effective as
of the next business day (or as soon as practicable thereafter). Notwithstanding
the foregoing, no election under paragraph (b) above with respect to credits
accrued prior to October 1, 1994 was accepted during the period beginning on
September 27, 1994 and ending on or about November 30, 1994 (or as soon as
practicable thereafter).

4. Any investment election given by a Participant shall continue in effect until
changed by the Participant. To the extent a Participant makes no election, all
such credits shall be deemed to have been invested in the default investment
fund established under the SIP.

5. For purposes of this Plan, “telephonic notification” shall include any form
of communication acceptable to the Administrative Agent, including, telephone,
telegraph, satellite or other wireless communication. A “business day” shall
mean any day the New York Stock Exchange is open for business.

V. VESTING.

A Participant shall at all times be 100% vested in his Deferral Credits and
BEP-Retirement Plan Credits (and any Investment Adjustments attributable
thereto). A Participant shall become vested in Employer Credits (and any
Investment Adjustments attributable thereto) at the same time the corresponding
Matching Contributions, Additional Annual Contributions and Transition
Contributions allocated to the Participant’s SIP Account become vested under the
SIP (or upon becoming a Participant in the Plan, if the Participant’s Matching
Contributions, Additional Annual Contributions and/or Transition Contributions
are already vested under the SIP at such time).

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

11



--------------------------------------------------------------------------------

VI. TIME AND FORM OF PAYMENT OF ACCOUNT BALANCE.

A. Pre-April 1, 1995 Separation From Service. In the case of a Participant whose
Separation From Service occurs prior to April 1, 1995, the vested Account
Balance shall be payable to the Participant (or his Beneficiary) at the same
time and in the same form as the Participant’s benefit under the SIP is payable;
provided, however, that such form of distribution is either a lump sum payment
or annual installments over a period of two to 15 years consisting of an amount
equal to his vested Account Balance divided by the number of installments then
remaining (including the installment in question) each year, payable commencing
as of the month designated under the SIP for commencement of such payment and as
of the same month in each year thereafter until payment of all such installments
are made (the “Installment Method”). If such form of distribution under the SIP
is not one of these two forms, the distribution to such Participant (or his
Beneficiary) shall be a cash lump sum payment, unless he irrevocably elects, in
writing, to receive such distribution at a later date or under the Installment
Method, which election must be made prior to his Separation From Service, and in
the Plan Year prior to, but not less than 90 days prior to, the date such lump
sum is to be paid or such installments are to commence.

B. Separation From Service on or After April 1, 1995 and Prior to January 1,
2005. In the case of a Participant whose Separation from Service occurs on or
after April 1, 1995 and prior to January 1, 2005, the vested Account Balance
shall be payable to the Participant (or his Beneficiary) as follows:

1. A Participant who, as of the date of Separation From Service, is not
Retirement Eligible or is not Rule of 70 Eligible, shall be paid in the form of
a cash lump sum payment payable as soon as practicable following such Separation
From Service.

2. A Participant who, as of the date of Separation From Service, is Retirement
Eligible or Rule of 70 Eligible shall be paid in the form of a cash lump sum
payment as soon as practicable following such Separation From Service unless, in
any Plan Year prior to the Participant’s Separation From Service, such
Participant irrevocably elected, in writing, in accordance with the Subsequent
Deferral Rules, to receive such distribution:

(a) at a later date in a cash lump sum,

(b) in the Installment Method or

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

12



--------------------------------------------------------------------------------

(c) effective December 14, 2000, in annual installments based on the
Participant’s life expectancy or joint life expectancies of the Participant and
his Beneficiary commencing on April 1 of the year following the later of (i) the
year in which the Participant reaches age 70-1/2 or (ii) the year in which the
Participant has a Separation From Service. Such installments shall continue
until the earlier of (x) the vested Account Balance having no more value or
(y) the Participant’s death, upon which time the remaining Account Balance would
continue to be paid in such installments to the Participant’s designated
Beneficiary. Any final Account Balance remaining at the later of the death of
the Participant or the Participant’s designated Beneficiary shall be paid in a
lump sum to the designated Beneficiary’s estate in accordance with Section VI.G.

Payments made pursuant to an election under either paragraph (a) or (b), above,
must commence no later than the later of (i) the year in which the Participant
reaches age 70-1/2 or (ii) the year in which the Participant has a Separation
From Service.

3. Subject to the Subsequent Deferral Rules, effective December 14, 2000, a
Participant at the E-09 grade level or above who is Retirement Eligible or Rule
of 70 Eligible may elect prior to his Separation From Service (a) to receive
annual installments beginning no later than April 1 of the year following the
later of (i) the year such Participant reaches age 70-1/2 or (ii) the year in
which the Participant has a Separation From Service, and (b) an amount for the
first year installment which must be no less than five percent of such
Participant’s vested Account Balance as of the payment commencement date. Each
installment thereafter would be adjusted for the cost of living increase under
the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W)
that is used to adjust benefits paid to Social Security beneficiaries and such
installments shall continue until the earlier of (x) the vested Account Balance
having no more value or (y) the Participant’s death, upon which time the
remaining Account Balance would continue to be paid in such installments to the
Participant’s spouse (if the Participant had so elected). Any final Account
Balance remaining at the later of the death of the Participant or the
Participant’s spouse, if applicable, shall be paid in a lump sum to the
Participant’s designated Beneficiary.

4. Separation From Service During 2004. Notwithstanding anything in Section
VI.B.2 to the contrary, a Participant who has a Separation From Service during
2004 and who, at the time of such Separation From Service is Retirement Eligible
or Rule of 70 Eligible, may modify or revoke a previous election made pursuant
to Section VI.B.2, provided such modification or revocation occurs no later than
the last day of the calendar year prior to his Separation From Service and
satisfies the Subsequent Deferral Rules.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

13



--------------------------------------------------------------------------------

C. Separation From Service on or After January 1, 2005 and Prior to January 1,
2007. In the case of a Participant whose Separation From Service occurs on or
after January 1, 2005 and prior to January 1, 2007, the vested Account Balance
shall be payable to the Participant (or his Beneficiary) in the default form of
payment set forth in Section VI.C.1 herein, unless a timely election for an
alternative form of payment is made in accordance with Section VI.C.2 herein.

1. Default Form of Payment. Subject to Section VI.C.3(b) below, a Participant
who, as of the date of his Separation From Service, is either (a) not Retirement
Eligible, (b) not Rule of 70 Eligible or (c) Retirement Eligible or Rule of 70
Eligible but does not make a timely election under Section VI.C.2 herein, shall
receive his vested Account Balance, subject to Section VI.F herein, in a cash
lump sum payment within 60 days following the Participant’s Separation From
Service (referred to as the “Section VI.C Default Form of Payment”).

2. Alternative Forms of Payment. Subject to the Subsequent Deferral Rules, a
Participant who, as of the date of his Separation From Service, is either
Retirement Eligible or is Rule of 70 Eligible, shall be permitted to elect
payment under one or more of the following forms of payment:

(a) With respect to the portion of such Participant’s Account Balance credited
and vested prior to January 1, 2005: (i) in a cash lump sum payment at a
deferred date; (ii) in annual installments of two to 15 years; or (iii) in
annual installments based on the Participant’s life expectancy or the joint life
expectancies of the Participant and his Beneficiary, commencing April 1 of the
year following the later of (1) the year in which the Participant reaches age
70-1/2 or (2) the year in which the Participant has a Separation From Service.
Payments made pursuant to an election under either clause (i) or (ii) of this
paragraph (a) must commence no later than the later of (x) the year in which the
Participant reaches age 70-1/2 or (y) the year in which the Participant has a
Separation From Service.

(b) With respect to the portion of such Participant’s Account Balance credited
or vested on or after January 1, 2005: (i) in a cash lump sum payment at a
deferred date; or (ii) in annual installments of two to 15 years. A Participant
who makes an alternative payment election pursuant to this Section VI.C.2(b)
must also elect when payments will commence in accordance with the Subsequent
Deferral Rules.

3. Special Provisions Relating to Rule of 70 Eligibility.

(a) In General. The ability to elect an alternative form of payment under this
Section C is limited to Participants who, as of their Separation From Service,
are Retirement Eligible or Rule of 70 Eligible. To be Rule of 70 Eligible, a
Participant must, among other things, satisfy the Release Requirements

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

14



--------------------------------------------------------------------------------

as defined under the definition of Rule of 70 Eligible. Under certain
circumstances, the Release Requirements could enable a Participant to change the
form and/or time of payment in violation of Code section 409A. For example, if a
Participant has an election to receive benefits in installments and that
election applies if she is Rule of 70 Eligible upon Separation From Service (but
not otherwise), she could effectively revoke that election at Separation From
Service and receive payment in the default form of payment by intentionally not
satisfying the Release Requirements. Because the Company believes the foregoing
would violate Code section 409A, the Company has adopted the special provisions
relating to Rule of 70 Eligibility stated herein that apply to Participants who
have a Separation from Service on or after January 1, 2005.

(b) Form of Payment. In recognition of paragraph (a), above, and notwithstanding
provisions to the contrary, if (i) a Participant is not Rule of 70 Eligible
solely because the Participant failed to satisfy the Release Requirements,
(ii) the Participant properly elected an alternative form of payment, and
(iii) the elected alternative form of payment applies if the Participant is Rule
of 70 Eligible upon Separation From Service, then the Participant’s vested
Account Balance shall be paid in the alternative form elected by the Participant
in accordance with Section VI.C.2 and not in the Section VI.C Default Form of
Payment.

D. Separation From Service After 2006. In the case of a Participant whose
Separation From Service occurs on or after January 1, 2007, the vested Account
Balance shall be payable to the Participant in the default form of payment set
forth in Section VI.D.1 herein, unless a timely election for an alternative form
of payment is made in accordance with Section VI.D.2 herein.

1. Default Form of Payment. Subject to Section VI.D.3(a), below, a Participant
who, as of the date his Separation From Service occurs, either (a) is not
Retirement Eligible, (b) is not Rule of 70 Eligible, or (c) is Retirement
Eligible or Rule of 70 Eligible but does not make a timely election pursuant to
Section VI.D.2. herein, shall receive his vested Account Balance, subject to
Section VI.D.3(b) and Section VI.F herein, in a cash lump sum payment within 60
days following such Participant’s Separation From Service (referred to as the
“Section VI.D Default Form of Payment”).

2. Alternative Form of Payment.

(a) Subject to the Subsequent Deferral Rules, a Participant who, as of the date
his Separation From Service occurs, is either Retirement Eligible or Rule of 70
Eligible shall be permitted to elect to receive his entire vested Account
Balance at a deferred date (as set forth below). A Participant who elects to
receive his Account Balance in accordance with this Section VI.D.2(a) must also
elect (i) when payments will commence, and (ii) whether the payment will be made

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

15



--------------------------------------------------------------------------------

in a lump sum or in annual installments of two to 15 years, each consisting of
an amount equal to his vested Account Balance divided by the number of
installments then remaining (including the installment in question), payable
commencing as of the month designated by the Participant and as of the same
month each year thereafter until payment of all installments are made. A
Participant electing the alternative form of payment under this Section
VI.D.2(a) may further modify such election, provided that the subsequent
election complies with this Section VI.D.2(a) and the Subsequent Deferral Rules.

3. Special Provisions Relating to Rule of 70 Eligibility/Involuntary
Termination.

(a) Form of Payment. In recognition of Section VI.C.3(a), above, and
notwithstanding provisions to the contrary, if (i) a Participant is not Rule of
70 Eligible solely because the Participant failed to satisfy the Release
Requirements, and (ii) the Participant properly elected an alternative form of
payment, and (iii) the elected alternative form of payment applies if the
Participant is Rule of 70 Eligible upon Separation From Service, then the
Participant’s vested Account Balance shall be paid in the alternative form
elected by the Participant pursuant to Section VI.D.2(a) and not in the Section
VI.D Default Form of Payment.

(b) Contingent Non-Elective Credits. On and after January 1, 2010, the Plan
Account of a Participant who has an involuntary termination of employment may be
credited with an additional Non-Elective Credit in the year after his Separation
From Service if certain conditions set forth in the SIP are satisfied, including
that the Participant sign and not revoke a release of claims. If this happens,
the additional Non-Elective Credit will be paid as follows:

(i) If the Participant has not elected to defer payment of the Participant’s
post-409A Account Balance (as defined in Section VI.D.4, below) to a date later
than the date on which such Non-Elective Credits are credited, the additional
Account Balance attributable to such Non-Elective Credits shall be paid to the
Participant on February 1 of the year following the year in which the
Participant’s Separation From Service occurs, subject to the grace period rule
set forth at Section VIII.G.3.

(ii) If the Participant elected to defer payment of the Participant’s post-409A
Account Balance to a date later than the date on which such Non-Elective Credits
are credited, the additional Account Balance attributable to such Non-Elective
Credits shall be paid at the same time and in the same form as the balance of
the Participant’s post-409A Account Balance.

In no event will the time or form of payment of a Participant’s Account Balance
as of Separation From Service be modified due to the crediting of any additional
Non-Elective Credits.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

16



--------------------------------------------------------------------------------

4. Prior Elections.

(a) The Company determined to preserve certain benefits, rights, and features of
the Plan as in effect prior to enactment of Code section 409A, that is, to
grandfather Account Balances to the extent earned and vested prior to January 1,
2005. In addition, during the 2005 and 2006 Plan Years, Participants were
allowed to make separate elections as to the time or form of payment of Account
Balances that were credited and vested prior to 2005 (“pre-409A Account
Balance”) and as to Account Balances credited and vested after 2004 (“post-409A
Account Balance”) (referred to as “split elections”). Effective as of January 1,
2007, split elections are no longer permitted but the Company has intended to
preserve any elections made prior to 2005, existing split elections and the
grandfathered status of the pre-409A Account Balances that remain subject to
these grandfathered elections. Thus, the Company has administered the Plan
consistent with such intent. However, the Company also has permitted and desires
to continue permitting Participants with these grandfathered elections to make
new payment elections in compliance with Code section 409A. Thus, the Company
has adopted the rules set forth in this subsection 4.

(b) The following rules apply to a Participant (i) whose Separation From Service
occurs on or after January 1, 2007, and (ii) who upon Separation From Service is
either Retirement Eligible or Rule of 70 Eligible (disregarding the Release
Requirements) and (iii) who made an alternative payment election under this Plan
prior to January 1, 2007:

(i) The Participant’s pre-2007 election shall continue to apply until the
Participant makes a new election that is permitted under the Plan.

(ii) If the Participant (1) made an election prior to January 1, 2005, and
(2) did not make an election between January 1, 2005 and December 31, 2006, then
(x) the pre-2005 election shall continue to apply with respect to the pre-409A
Account Balance, and (y) the default form of payment shall apply to the
post-409A Account Balance subject to a new election, in which case subparagraph
(iv), below, shall apply.

(iii) If the Participant (1) made a split election, and (2) has not made a
subsequent election, then the split election shall continue to apply subject to
a new election, in which case subparagraph (iv), below, shall apply.

(iv) If the Participant makes a new election after 2006, then: (1) the Plan
shall treat all amounts credited and vested under the Plan (including any
BEP-Retirement Plan Credits) as a post-409A Account Balance, and (2) the new
election and any subsequent election as to the time and/or form of payment shall
apply to the Participant’s entire Account Balance.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

17



--------------------------------------------------------------------------------

The tables attached to the Plan in Exhibit B demonstrate the manner in which the
requirements of this Section VI.D.4 and the Subsequent Deferral Rules apply to a
Participant described in this paragraph (b).

5. Subsequent Deferral Rules. This Section VI.D.5 sets forth rules that a
Participant must satisfy to elect an alternative time and/or form of payment or
to modify an existing alternative payment election under various provisions of
the Plan.

(a) A Participant who has a Separation From Service on or after April 1, 1995
and prior to January 1, 2005 must make any election that is subject to the
Subsequent Deferral Rules not less than 90 days prior to such Participant’s
Separation From Service.

(b) With respect to a Participant who has a Separation From Service on or after
January 1, 2005 and prior to January 1, 2007, any election that is subject to
the Subsequent Deferral Rules must satisfy the following:

(i) Such election must be made no later than 12 months prior to the date of such
Participant’s Separation From Service.

(ii) With respect to the portion of such Participant’s Account Balance credited
or vested on or after January 1, 2005, payments cannot commence earlier than
five years following such Participant’s Separation From Service.

(c) With respect to a Participant who has a Separation From Service on or after
January 1, 2007, any election that is subject to the Subsequent Deferral Rules
must satisfy the following:

(i) If the Participant has in effect a pre-2005 payment election or a split
election, any further modification will override the existing election and the
Participant’s entire Account Balance will be treated as a post-409A Account
Balance.

(ii) Such election must be made no later than 12 months prior to the date of
such Participant’s Separation From Service.

(iii) Such election will not be valid and effective until 12 months after it is
received by the Plan Administrator.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

18



--------------------------------------------------------------------------------

(iv) Such election must provide for a payment date that is at least five years
later than the date that (1) payment otherwise would have been made or (2) in
the case of installment payments, which shall constitute a single form of
payment, the date the first installment payment was scheduled to be made, in
either case under the default payment terms or prior payment election.

(v) For elections made on or after January 1, 2012, the payment date or payment
commencement date elected shall be no later than ten years following the
Participant’s Separation From Service. Notwithstanding the foregoing, a
Participant who elected prior to January 1, 2012 to defer payment of his
post-409A Account Balance to six years after Separation From Service may make a
single subsequent election for payment to be made or commence eleven years
following such Participant’s Separation From Service.

6. BEP-Retirement Plan Credits.

(a) Background. The Company determined to preserve certain benefits, rights, and
features of the BEP-Retirement Plan as in effect prior to Code section 409A,
that is, to grandfather benefits under that plan to the extent accrued and
vested prior to January 1, 2005. In addition, during the 2005 and 2006 Plan
Years, Participants were allowed to make split elections under the
BEP-Retirement Plan as to benefits accrued and vested under that plan prior to
2005 (“pre-409A BEP-Retirement Plan Benefits”) and as to benefits accrued and
vested after 2004 (“post-409A BEP-Retirement Plan Benefits”). Effective as of
January 1, 2007, split elections are no longer permitted under the
BEP-Retirement Plan. The Company has permitted and desires to continue
permitting Participants with pre-2005 or split elections under the
BEP-Retirement Plan to make new distribution elections. The only alternative
distribution method available under the BEP-Retirement Plan with respect to an
election made after 2006 is a credit to this Plan. The Subsequent Deferral Rules
also apply to changes in the time and/or form of payment of post-409A
BEP-Retirement Plan Benefits. In some cases, a payment election in effect under
this Plan will satisfy those rules with respect to BEP-Retirement Plan Credits
and in other cases a new election under this Plan will be required. The rules
set forth in this subsection 6 are intended to coordinate transfers from the
BEP-Retirement Plan with payment elections under this Plan in a way that
complies with Code section 409A and thus apply when a Participant elects to
transfer benefits from the BEP-Retirement Plan to this Plan.

(b) Rules.

(i) A Participant may not transfer back to the BEP-Retirement Plan any amount
credited from the BEP-Retirement Plan to this Plan pursuant to an election made
on or after January 1, 2005.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

19



--------------------------------------------------------------------------------

(ii) If a Participant made an alternative payment election under this Plan with
respect to his post-409A Account Balance that would satisfy the Subsequent
Deferral Rules (in other words, would result in a “permitted landing place”)
with respect to his BEP-Retirement Plan Credits, then (1) the amounts
transferred will be paid at the same time and in the same form as his post-409A
Account Balance and (2) any election made with respect to the Participant’s
pre-409A Account Balance will separately remain in effect, unless and until the
Participant makes a subsequent election. For the avoidance of doubt, a
Participant described in this clause (ii) may, at the time he makes an election
to have amounts credited from the BEP-Retirement Plan to this Plan, make a new
election under and in accordance with the terms of this Plan so that the
transfer results in a permitted landing place with respect to his entire Account
Balance. In that case, his entire Account Balance will then be treated as a
post-409A Account Balance.

(iii) If a Participant has not made an alternative payment election under this
Plan with respect to his post-409A Account Balance that would result in a
permitted landing place for his BEP-Retirement Plan Credits, then the
Participant must, at the same time as such election is made under the
BEP-Retirement Plan, make an election under this Plan for a permissible time and
form of payment that results in a permitted landing place with respect to his
entire Account Balance. If a new election is required under this clause (iii),
the Participant’s entire Account Balance will then be treated as a post-409
Account Balance.

(iv) A Participant who makes any election described in this Section VI.D.6 may
further modify such election only if the subsequent election is (1) for a time
and form of payment permitted under the Plan and (2) satisfies the Subsequent
Deferral Rules with respect to the Participant’s entire Account Balance.

E. De Minimis Lump Sum. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary:

1. If the value of the vested Account Balance of a Participant whose Separation
From Service occurs on or after April 1, 1995 and prior to January 1, 2006 is
$15,000 or less, such vested Account Balance shall be paid to or in respect of
the Participant in a single lump sum on the first day of the month following
such Participant’s Separation From Service, and

2. If the value of the vested Account Balance of a Participant whose Separation
From Service occurs on or after January 1, 2006 is less than $10,000, such
vested Account Balance shall be paid to or in respect of the Participant in a
single lump sum on the first day of the month following such Participant’s
Separation From Service, provided, however, that no payment shall be made under
this Section VI.E unless such payment results in the termination and

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

20



--------------------------------------------------------------------------------

liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treasury Regulation section
1.409A-1(c)(2).

F. Specified Employees. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if a Participant is a Specified
Employee at his Separation From Service, payment of his Account Balance shall
occur no earlier than the date that is six months after the Participant’s
Separation From Service (unless such Participant dies, in which event the vested
Account Balance shall be payable in accordance with Section VI.G hereof);
except, however, that (1) if such Specified Employee’s Separation From Service
occurs prior to January 1, 2007, then only the Participant’s post-409 Account
Balance shall be subject to such six-month payment delay, and (2) if such
Specified Employee’s Separation From Service occurs after December 31, 2006 and
the Specified Employee has in effect a payment election made prior to January 1,
2007, as documented in Exhibit B to the Plan, then the Participant’s pre-409A
Account Balance shall be paid in accordance with such election without regard to
this Section VI.F. Any portion of the vested Account Balance that would
otherwise be paid to a Specified Employee prior to the end of such six-month
period shall be paid on the last day of the payroll period that begins
coincident with or next following the six-month anniversary of the Participant’s
Separation From Service or as soon as reasonably practicable after that date in
accordance with the grace period rule set forth at Section VIII.G.3.

G. Payment of Account Balances in the Event of the Participant’s Death. A
Participant may designate a Beneficiary to receive payment of all or part of the
value of his or her vested Account Balance in the event of his or her death, if
such Beneficiary shall be living at the time of his or her death, and such
designation may be changed or revoked. Any such designation (including any
designation that replaces a previous designation) shall be made on a form to be
provided for this purpose or such other means as the Company shall determine and
communicate to Participants from time to time, shall be signed by the
Participant (including by means of electronic signature, if applicable), and
shall be valid only if delivered to his Participating Employer (or received in
electronic form, if applicable), prior to his or her death. In the event of the
death of the Participant prior to the Participant’s being Retirement Eligible or
Rule of 70 Eligible, the value of his or her vested Account Balance with respect
to which a designation of Beneficiary has been made (to the extent it is valid
and enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary in a cash lump sum payment on the first day of the year
following the year in which the Participant dies, subject to the grace period
rule set forth at Section VIII.G.3. In the event of the death of the Participant

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

21



--------------------------------------------------------------------------------

after the Participant is Retirement Eligible (whether or not employed by the
Company on the date of death) or Rule of 70 Eligible (disregarding the Release
Requirements), the value of his or her vested Account Balance with respect to
which a designation of Beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary at the same time and in the same form of payment that
would have been made to the Participant had he survived. In the event of the
Beneficiary’s death after payments have commenced to the Beneficiary, but prior
to the complete distribution of the Participant’s vested Account Balance, the
remaining value of the Participant’s Account Balance shall be distributed to the
Beneficiary’s estate in a cash lump sum payment on the first day of the year
following the year in which the Beneficiary dies, subject to the grace period
rule set forth at Section VIII.G.3. If the Participant has not designated a
Beneficiary, or if no designated Beneficiary shall be living at the time of the
Participant’s death, and the Participant has designated a Beneficiary under the
SIP, such designation shall be deemed a designation for purposes of this Plan.
If the Participant has not designated a Beneficiary under this Plan or the SIP,
or if no Beneficiary designated under this Plan or the SIP shall be living at
the time of the Participant’s death, then the Participant’s vested Account
Balance shall be distributed to the same individuals in the same proportions as
the Participant’s benefit under the SIP is distributed pursuant to the terms of
the SIP. Payment to one or more of such persons shall completely discharge the
Plan with respect to the amount so paid and there will be no duty to verify the
validity of such payment under applicable laws and regulations regarding
community property, legal conjugal partnership, inheritance and decedent’s
estates. If a question arises as to the legality, existence or identity of
anyone entitled to receive a benefit payment as aforesaid, or if a dispute
arises with respect to any such payment, then, notwithstanding the foregoing,
the Savings Plan Committee, in its sole discretion, may distribute such payment
to the Participant’s estate without liability for any tax or other consequences
that might flow therefrom or may take such other action as the Savings Plan
Committee deems to be appropriate.

H. Distribution for Unforeseeable Emergency. If a Participant shall establish to
the satisfaction of the Savings Plan Committee or its designee in accordance
with principles and procedures established by the Savings Plan Committee which
are applicable to all persons similarly situated that a withdrawal to be made by
him pursuant to this Section VI.H is to be made by reason of an Unforeseeable
Emergency, the Participating Employer shall distribute to the Participant the
amount reasonably necessary to meet such Unforeseeable Emergency but not more
than the value of his vested Account Balance.

I. Other Permissible Payment Events. All or a portion of the value of the vested
Account Balance may be paid if and to the extent reasonably necessary to permit
the Participant to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law within the meaning of Treasury
Regulation section 1.409A-3(j)(4)(iii)(B).

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

22



--------------------------------------------------------------------------------

J. No Post-Separation Elections. Notwithstanding anything herein to the
contrary, a Participant may not make any election(s) regarding the time and form
of the payment of the value of his or her vested Account Balance subsequent to
the occurrence of his Separation From Service. For the avoidance of doubt, a
distribution for Unforeseeable Emergency pursuant to Section VI.H hereof shall
not be considered an election regarding the time and form of payment for
purposes of Section VI.J.

K. Prohibition on Acceleration of Payments.

1. In general. Except as provided in Section VI.K.3, the Plan and the Plan
Administrator shall not permit the acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan, and
shall not make any such accelerated payment. For purposes of determining whether
a payment of deferred compensation has been made, Treasury Regulation section
1.409A-3(f) shall apply. For purposes of this Section VI.K, an impermissible
acceleration does not occur if payment is made in accordance with Plan
provisions or an election as to the time and form of payment in effect at the
time of initial deferral (or added in accordance with the rules applicable to
subsequent deferral elections under Treasury Regulation section 1.409A–2(b))
pursuant to which payment is required to be made on an accelerated schedule as a
result of an intervening event that is an event described in Treasury Regulation
section 1.409A-3(a)(1) (separation from service), (2) (Participant becoming
disabled), (3) (Participant’s death), (5) (change in control), or
(6) (unforeseeable emergency). Additionally, it is not an acceleration of the
time or schedule of payment of a deferral of compensation if a Participating
Employer waives or accelerates the satisfaction of a condition constituting a
substantial risk of forfeiture applicable to such deferral of compensation,
provided that the requirements of Code section 409A (including the requirement
that the payment be made upon a permissible payment event) are otherwise
satisfied with respect to such deferral of compensation.

2. Beneficiaries. The rules of this Section VI.K shall apply to elections by
beneficiaries with respect to the time and form of payment, as well as elections
by Participants with respect to the time and form of payment to beneficiaries.
An election to change the identity of a beneficiary shall not constitute an
acceleration of a payment merely because the election changes the identity of
the recipient of the payment, if the time and form of the payment is not
otherwise changed.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

23



--------------------------------------------------------------------------------

3. Exceptions.

(a) In general. Except as otherwise expressly provided in provisions of the Plan
(other than this Section VI.K.), acceleration is permitted in accordance with
paragraphs VI.K.3(b) through (j) of this section. In each instance below the
distribution may be made in the discretion of the Compensation Committee or its
delegate, acting strictly on behalf of the Company and applying such exceptions
in accordance with and only to the extent permitted by Code section 409A and any
regulations thereunder. In no event shall a Participant have any discretion with
respect to whether such distribution is made.

(b) Conflicts of interest.

(i) The Plan shall accelerate the time of a payment under the Plan, to the
extent that the Compensation Committee determines it necessary for any Federal
officer or employee in the executive branch to comply with an ethics agreement
with the Federal government.

(ii) The Plan shall accelerate the time or schedule of a payment under the Plan,
to the extent that the Compensation Committee determines it reasonably
necessary, within the meaning of Treasury Regulation section
1.409A-3(j)(4)(iii), to avoid the violation of an applicable Federal, state,
local, or foreign ethics law or conflicts of interest law (including where such
payment is reasonably necessary to permit the Participant to participate in
activities in the normal course of his or her position in which the Participant
would otherwise not be able to participate under an applicable rule).

(c) Limited cashouts. The Plan shall pay mandatory lump sum payments in
accordance with, and subject to the provisions of, Section VI.E.

(d) Payment of employment taxes. The Compensation Committee may accelerate the
time or schedule of a payment, to pay the Federal Insurance Contributions Act
(FICA) tax imposed under Code sections 3101, 3121(a), and 3121(v)(2), or the
Railroad Retirement Act tax imposed under Code sections 3201, 3211, 3231(e)(1),
and 3231(e)(8), where applicable, on compensation deferred under the plan (the
FICA or RRTA amount). Additionally, the Compensation Committee may accelerate
the time or schedule of a payment to pay the income tax at source on wages
imposed under Code section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA or RRTA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code section 3401 wages and taxes. However, the
total payment under this acceleration provision must not exceed the aggregate of
the FICA or RRTA amount, and the income tax withholding related to such FICA or
RRTA amount.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

24



--------------------------------------------------------------------------------

(e) Payment upon income inclusion under section 409A. The Compensation Committee
may accelerate the time or schedule of a payment at any time the Plan fails to
meet the requirements of Code section 409A and the final Treasury Regulations
issued under Code section 409A, provided such payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Code section 409A and the regulations thereunder.

(f) Cancellation of deferrals following an unforeseeable emergency or hardship
distribution. Cancellation of deferrals in accordance with, and subject to the
provisions of, Section IV.E is permitted.

(g) Plan terminations and liquidations. Payment under the Plan may be made where
the acceleration of the payment is made pursuant to a termination and
liquidation of the Plan (including a plan termination described in Section
VIII.A) provided such termination or liquidation and the payment pursuant
thereto satisfies the requirements of Treasury Regulation section
1.409A-3(j)(4)(ix)(A), (B) or (C).

(h) Payment of state, local, or foreign taxes. The Compensation Committee may
accelerate the time and form of a payment to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
Such payment may be made by distributions to the Participant in the form of
withholding pursuant to provisions of applicable state, local, or foreign law or
by distribution directly to the Participant. The total payment under this
acceleration provision shall not exceed the aggregate of the state, local, and
foreign tax amount, and the income tax withholding related to such state, local,
and foreign tax amount.

(i) Certain offsets. The Compensation Committee may accelerate the time or
schedule of a payment as satisfaction of a debt of the Participant to the
Company or his or her Participating Employer, provided such debt is incurred in
the ordinary course of the employment relationship, the entire amount of
reduction in any year does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

(j) Bona fide disputes as to a right to a payment. The Compensation Committee
may accelerate the time or schedule of one or more payments where such payments
occur as part of a settlement between the Participant and the Company or
Participating Employer of an arm’s length, bona fide dispute as to the
Participant’s right to the deferred amount. Discretion to

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

25



--------------------------------------------------------------------------------

accelerate payments, other than due to an arm’s length settlement of a bona fide
dispute as to the Participant’s right to the deferred amount, is not permitted
under this paragraph. Whether a payment qualifies for the exception under this
paragraph is based on all relevant facts and circumstances. A payment will be
presumed not to meet this exception unless the payment is subject to a
substantial reduction in the value of the payment made in relation to the amount
that would have been payable had there been no dispute as to the Participant’s
right to the payment. For this purpose, a reduction that is less than 25% of the
present value of the deferred amount in dispute generally is not a substantial
reduction. In addition, a payment will be presumed not to meet this exception if
the payment is made proximate to a downturn in the financial health of the
Company.

(k) An authorized delegate of the Compensation Committee may act in the name,
place, and stead of the Compensation Committee with respect to the exceptions
stated in paragraphs (b), (d), (e), (f), (h), (i), and (j), above.

4. Deemed Acceleration Due to Deferral Election Changes Under the SIP. The
following actions or inactions will not constitute an acceleration of a payment
under the Plan even if in accordance with the terms of the Plan, the actions or
inactions result in a decrease in the amounts deferred under the Plan, provided
that such actions or inactions do not otherwise affect the time or form of
payment under the Plan:

(a) A Participant’s action or inaction under the SIP with respect to Pre-Tax
Contributions under the SIP, including an adjustment to a deferral election
under the SIP, provided that for any given taxable year, the Participant’s
action or inaction does not result in a decrease in the amounts deferred under
this Plan and any other nonqualified deferred compensation plan in which the
Participant participates (other than Matching Credits and similar contingent
benefits credited under other nonqualified deferred compensation plans) in
excess of the limit with respect to elective deferrals under Code section
402(g)(1)(A), (B), and (C) in effect for the taxable year in which such action
or inaction occurs; and/or

(b) A Participant’s action or inaction under the SIP with respect to Pre-Tax
Contributions under the SIP and After-Tax Contributions to the SIP by the
Participant that affects the amounts that are credited as Matching Credits or
other similar contingent benefits under this Plan and any other nonqualified
deferred compensation plan in which the Participant participates, provided that
the total of such Matching Credits and other contingent benefits never exceeds
100% of the Matching Contributions that would be provided under the SIP absent
any plan-based restrictions in the SIP that reflect limits on qualified plan
contributions under the Code.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

26



--------------------------------------------------------------------------------

VII. ADMINISTRATION OF THE PLAN.

A. Administration. The Savings Plan Committee shall administer this Plan. As
Plan Administrator, the Savings Plan Committee shall have full discretionary
authority to answer all questions arising in connection with the Plan, including
its interpretation, application and administration, may adopt procedural rules,
and may employ and rely on such legal counsel, such actuaries, such accountants
and such agents as it may deem advisable to assist in the administration of the
Plan. Any and all decisions of the Savings Plan Committee as to interpretation
or application of this Plan shall be conclusive and binding on all persons,
shall be given full force and effect, and shall be reviewed by any court or
arbitrator on an arbitrary and capricious standard, rather than a de novo
standard.

B. Delegation. The Savings Plan Committee may (1) designate a person or persons
and/or appoint an administrative committee to carry out the day-to-day
administration of the Plan, and (2) authorize any agent to execute or deliver
any instrument or make any payment on the Savings Plan Committee’s behalf or
provide such services as the Savings Plan Committee may require in carrying out
the provisions of the Plan.

C. Limitation of Liability. Neither the Savings Plan Committee nor any member of
the Board of Directors nor any officer, employee or agent of the Company shall
incur any liability individually or on behalf of any other individuals or on
behalf of the Company for any act, or failure to act, in relation to the Plan or
the funds of the Plan unless such action or inaction is adjudged to be due to
fraud. The Savings Plan Committee and each member of the Board of Directors
shall be entitled, in good faith, to rely or act upon any report or other
information furnished to him by any other officer or other employee of the
Company, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel or other professional retained
by the Company. None of the Savings Plan Committee, the Compensation Committee
or any member of the Board of Directors shall be entitled to act on or decide
any matter relating solely to himself or any of his rights or benefits under the
Plan.

D. Indemnification. The Savings Plan Committee, each member of the Board of
Directors and their delegates, and the officers, employees and agents of the
Company shall be indemnified by the Company, to the extent permitted by the
Company’s certificate of incorporation or by the Company’s bylaws, against any
and all liabilities arising by reason of any act, or failure to act, in relation
to the Plan or the funds of the Plan, including, without limitation, expenses
incurred in the defense of any claim relating to the Plan or the funds of the
Plan, and amounts paid in any compromise or settlement relating to the Plan or
the funds of the Plan, unless such action or inaction is adjudged to be due to
fraud.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

27



--------------------------------------------------------------------------------

E. Claims Procedure. All claims for benefits under the Plan shall be submitted
and reviewed in accordance with the Claims Appeal Guidelines (attached hereto).
No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim of benefits under the Plan until the claimant has first exhausted the
Plan’s review procedures set forth in the Claims Appeal Guidelines. Any and all
decisions of the Company pursuant to the Claims Appeal Guidelines shall be
conclusive and binding on all persons, shall be given full force and effect, and
shall be reviewed by any court or arbitrator on an arbitrary and capricious
standard, rather than a de novo standard.

F. Statute of Limitations. A claimant may not bring a lawsuit to recover
benefits under the Plan until he has exhausted the internal administrative
process established pursuant to this Section VII. No legal action may be
commenced at all unless commenced no later than three (3) years following the
issuance of a final decision on the claim for benefits, or the expiration of the
final appeal decision period if no decision is issued. This three-year statute
of limitations on suits for all benefits shall apply in any forum where the
claimant may initiate such suit.

G. Expense. Expenses of the Savings Plan Committee attributable to the
administration of the Plan shall be paid directly by the Company.

VIII. GENERAL PROVISIONS.

A. Termination of the Plan. The Board of Directors of the Company reserves the
right to terminate the Plan at any time, and the Company or any other
Participating Employer may terminate this Plan with respect to its Employees who
participate in the SIP; provided, however, that no such termination shall be
effective retroactively. As of the effective date of termination of the Plan:

1. The rights of a Participant to his Plan Account established under this Plan
shall become non-forfeitable.

2. The Account Balance of any Participant (or his Beneficiary) whose Account
Balance payments have commenced shall continue to be paid;

3. No further amounts may be credited to the Plan Account of a Participant whose
Account Balance payments have not commenced and such Participant (or his
Beneficiary) shall retain the right to an Account Balance hereunder; and

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

28



--------------------------------------------------------------------------------

4. Account Balance payments that have not commenced as of the Plan termination
date may be accelerated provided that (a) the Company’s termination and
liquidation of the Plan does not occur proximate to a downturn in the financial
health of the Company, (b) no payment of Account Balances are made earlier than
12 months after all action necessary to irrevocably terminate and liquidate the
Plan has been completed other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not
occurred, (c) all payment of Account Balances are completed within 24 months
thereafter, (d) all other nonqualified account balance plans maintained by the
Company that would be aggregated with the Plan under Treasury Regulation section
1.409A-1(c) are terminated with respect to all participants in such plans, and
(e) the Company does not adopt a new plan that would be aggregated with any
terminated plan under Treasury Regulation section 1.409A-1(c) if the Participant
participated in both plans, at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan, and (f) the conditions of Treasury Regulation section
1.409A-3(j)(ix)(C) are satisfied.

B. Plan Not a Contract of Employment. Nothing in this Plan shall be construed as
giving any Employee the right to be retained in the employ of any Participating
Employer. Each Participating Employer in the Plan expressly reserves the right
to dismiss any Employee at any time without regard to the effect which such
dismissal might have upon him under the Plan.

C. Amendment. This Plan may be amended at any time by the Compensation Committee
or by the Savings Plan Committee at any time in accordance with the materiality
guidelines regarding modifications to employee benefit plans established by the
Compensation Committee, except that no such amendment shall deprive any
Participant of the amount then credited to his Plan Account and vested at the
time of such amendment.

D. Funding. All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company and the other Participating
Employers. Benefits payable under this Plan, as well as any administrative costs
related to the Plan, shall not be funded and shall be made out of the general
assets of the Company and the other Participating Employers or any grantor trust
established for this purpose.

The Company may, in its discretion, establish a grantor trust for the benefit of
the Participants of the Plan. The assets placed in such trust shall be held
separate and apart from other Company funds and shall be used exclusively for
the purposes set forth in the Plan and the applicable trust agreement, subject
to the following conditions:

1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

29



--------------------------------------------------------------------------------

2. the Company shall be treated as “grantor” of said trust for purposes of
section 677 of the Code;

3. the agreement of such trust shall provide that its assets may be used upon
the insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

4. the trust shall not be established as an offshore trust; and

5. the trust shall not provide that its assets will become restricted to the
payment of the Account Balances in the event of a change in the financial health
of the Company.

To the extent that a grantor trust is established by the Company, the Savings
Plan Committee may from time to time reserve unto itself the right to vote any
shares of equity securities held in a trust fund or may permit such other
committee, or investment manager or managers as it may designate to exercise
such responsibility.

No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments that the Company may make to aid the Company in meeting
its obligation hereunder or assets held by any trust. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments from the Company hereunder, such rights are
no greater than the right of an unsecured general creditor of the Company.

E. Facility of Payment. In the event that the Company shall find that a
Participant or Beneficiary is unable to care for his affairs because of illness
or accident, or because such individual is a minor or has died, the Company may,
unless a claim shall have been made therefore by a duly appointed legal
representative, direct that any benefit payment due to him pursuant to this
Plan, to the extent not payable from a grantor trust, be paid on his behalf to
his spouse, a child, a parent or other blood relative, or to a person with whom
he resides, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefor.

F. Withholding Taxes. The Company shall deduct from any payment made under the
Plan the amount of withholding taxes due any federal, state or local authority
in respect of such payment and take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such
withholding, including, without limitation, satisfaction of the obligation to
pay Federal Insurance Contributions Act (FICA) taxes imposed under the Code
and/or to pay state, local or foreign tax obligations arising from participation
in the plan in accordance with Treasury Regulation section 1.409A-3(j)(4)(vi) or
(xi).

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

30



--------------------------------------------------------------------------------

G. Compliance with Code Section 409A.

1. It is intended that the terms of the Plan and Participant and Beneficiary
rights hereunder meet applicable requirements of Code section 409A and the final
Treasury Regulations promulgated thereunder so that a Participant or Beneficiary
is not deemed to be in constructive receipt of compensation until such time as
benefits are actually paid. The Plan shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.

2. In each case where the Plan provides for the payment of post-409A Account
Balances within a fixed period of time after Separation From Service (e.g.,
within 60 days after Separation From Service) and such period beings and ends in
different calendar years, the exact payment date within such range shall be
determined by the Plan Administrator, in its sole discretion, and the
Participant shall have no right to designate the year in which the payment shall
be made.

3. In each case where the Plan provides for the payment of amounts on a
specified date (for example, February 1 or the first day of the year following
the year in which a Participant or Beneficiary dies), such amounts shall be
treated as distributed on that date if they are distributed no earlier than 30
days before such date and no later than the last day of the calendar year in
which such date occurs, or, if later, by the 15th day of the third calendar
month after such date occurs, subject to and in accordance with the provisions
of Treasury Regulation section 1.409A-3(d), including without limitation the
requirement that the employee shall in no event have the right directly or
indirectly to influence or designate the taxable year of payment.

4. In no event whatsoever shall the Company be liable for any additional tax
interest or penalties that may be imposed on the Participant (or his
Beneficiary) as a result of Code section 409A or any damages for failing to
comply with Code section 409A.

H. Construction.

1. This Plan shall be construed, regulated, administered and enforced under the
laws of the State of New York, without regard to its conflict of laws
provisions, to the extent such laws are not superseded by applicable federal
law.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

31



--------------------------------------------------------------------------------

2. Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may be read to include the feminine and the feminine may be read to
include the masculine.

3. The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

4. Headings and subheadings in the Plan are for reference only, and if there is
any conflict between such headings or subheadings and the text of the Plan, the
text shall control.

I. Successors and Assigns. The Plan shall be binding on the Company’s successors
and assigns. No right, title or interest of any kind in the Plan or any benefit
under the Plan shall be (1) transferable or assignable by a Participant (or his
Beneficiary), (2) be subject to alienation, anticipation, sale, pledge,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, or (3) be subject to debts, contracts, liabilities or
engagements, torts of any Participant (or his Beneficiary), pre-nuptial
agreement, divorce decree or agreement in relation to a divorce decree, other
equitable property distribution incident to divorce or other dissolution of
marriage, or court order including but not limited to a domestic relations order
and/or a qualified domestic relations order under the SIP. Any attempt to
alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

IX. EFFECTIVE DATE.

This amended and restated Plan shall be effective as of January 1, 2012, except
as otherwise specified herein.

X. SPECIAL PROVISIONS RELATING TO THE SPIN-OFF OF U.S. MEAD JOHNSON TRANSFERRED
EMPLOYEES.

A. Introduction. Pursuant to that certain Separation Agreement by and among the
Company, Mead Johnson Nutrition Company, and MJN Restructuring Holdco, Inc.,
dated January 31, 2009 (the “Separation Agreement”), the business of the Company
was separated, effective as of the Separation Date (as defined below), into two
independent businesses, the “Company Business” and the “Mead Johnson Business,”
and the assets and liabilities of the Mead Johnson Business were transferred to
MJN Restructuring Holdco., Inc. and members of the “Mead Johnson Group” as that
term is defined in Section 1.49 of that certain Employee Matters Agreement by
and between BMS and MJN Restructuring Holdco., Inc., dated

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

32



--------------------------------------------------------------------------------

January 31, 2009, (collectively referred to herein as “Mead Johnson”). Pursuant
to the Separation Agreement, the Company and MJN Restructuring Holdco, Inc.,
entered into that certain Employee Matters Agreement, dated January 31, 2009
(the “Employee Matters Agreement”), which allocated between them the assets,
liabilities and responsibilities with respect to, among other things, certain
employee benefit plans and programs. Pursuant to the Employee Matters Agreement,
and that certain Plan Transfer Agreement by and between the Company and MJN
Restructuring Holdco, Inc., dated January 31, 2009 (the “Plan Transfer
Agreement”), and notwithstanding anything in this Plan to the contrary, and as
outlined in more detail in this Section X and subject to all of the provisions
contained herein, (1) effective on the Separation Date, Mead Johnson adopted the
Mead Johnson Benefit Equalization Plan-Retirement Savings Plan (the “Mead
Johnson Plan”) and ceased to be a Participating Employer in the Plan, and each
Participant who is a “US Mead Johnson Transferred Employee,” as defined in the
Employee Matters Agreement, ceased accruing benefits under this Plan, (2) all
benefit obligations accrued pursuant to the Plan of the US Mead Johnson
Transferred Employees were assigned to and assumed by Mead Johnson pursuant to
the Mead Johnson Plan, and (3) on and after the Separation Date, no employee of
Mead Johnson shall be eligible to become a Participant in, or accrue or receive
any benefit under, the Plan. This Section X is intended to provide provisions
required to effectuate the foregoing.

B. Effective Date. This Section X shall be effective as of February 9, 2009 (the
“Separation Date”).

C. Applicability. Notwithstanding anything in the Plan to the contrary, the
provisions of this Section X modify and shall supersede any provision of the
Plan to the contrary. Each provision of the Plan other than those of this
Section X, shall be subject to this Section X, and in the event of any
inconsistency between such provision and Section X, the provisions of this
Section X shall govern.

D. Plan Spin-off. Notwithstanding anything in this Plan to the contrary, and as
provided in more detail in this Section X, effective as of the Separation Date:

1. Mead Johnson ceased to be a Participating Employer in the Plan;

2. Each Participant who is a “US Mead Johnson Transferred Employee” (as defined
in the Employee Matters Agreement) ceased accruing benefits under this Plan;

3. The liability for all benefits under the Plan of the US Mead Johnson
Transferred Employees (including, without limitation, all accrued benefits as of
the Separation Date, and all related benefits, rights and features, ancillary

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

33



--------------------------------------------------------------------------------

benefits, and optional forms of distribution) (“Mead Johnson Liabilities”) were
assigned to and assumed by Mead Johnson pursuant to the Mead Johnson Plan (such
assignment and assumption of Mead Johnson Liabilities being referred to as the
“Spin-off”); and

4. On and after the Separation Date, no employee of Mead Johnson shall be
eligible to become a Participant in, or accrue or receive a benefit under, the
Plan.

E. Eligibility to Participate in the Plan. Notwithstanding anything in the Plan
to the contrary, including, without limitation, the provisions of Section II,
effective on and after the Separation Date, no employee of Mead Johnson shall
become a Participant in, or accrue benefits under, the Plan during any period in
which he is employed by Mead Johnson. In the case of an individual who was a
Participant in the Plan prior to the Separation Date, who became a US Mead
Johnson Transferred Employee on that date, and whose accrued benefit was
transferred to the Mead Johnson Plan, such individual shall no longer be
eligible to participate in the Plan, to accrue any benefit under the Plan, or to
receive any benefit under the Plan.

F. No Benefit Payable Hereunder. Notwithstanding anything in the Plan to the
contrary, from and after the Separation Date, the Mead Johnson Plan shall be
solely responsible for, and the Plan, the fiduciaries with respect to the Plan,
and the Company shall not have any liability for, any of the Mead Johnson
Liabilities. Subject to Section G, below, (1) in no event shall any benefit be
payable under the Plan to a US Mead Johnson Transferred Employee; and (2) any
additional service or compensation earned by such individual on or after the
Separation Date shall not be taken account under this Plan for any purpose, and
shall have no effect on, or cause any benefit to be payable under, this Plan.

G. Rehires. Notwithstanding anything herein to the contrary, in the case of a US
Mead Johnson Transferred Employee who, prior to the Separation Date, was a
Participant in the Plan and whose benefits under the Plan were transferred as of
that date to the Mead Johnson Plan, and who later terminates employment with
Mead Johnson and is reemployed by Bristol-Myers Squibb Company (or one of its
affiliates other than Mead Johnson and its subsidiaries) (“BMS”) and becomes a
Participant in the Plan upon the satisfaction of the conditions of Section III,
his Hours of Service and Years of Service shall be taken into account, in
accordance with the terms of the Plan other than those of this Section X, for
purposes of determining his eligibility for and the vested status of any benefit
to which he may become entitled under the Plan on account of his period of
reemployment, and otherwise to the extent that such Hours of Service and Years
of Service would be recognized with respect to a rehired employee under the
terms of the Plan other than those of this Section X.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

34



--------------------------------------------------------------------------------

H. No Separation from Service. The Spin-off shall in no event be construed to
give rise to a Separation from Service under the Plan that would entitle a
Participant to a distribution, and in no event shall any US Mead Johnson
Transferred Employee be entitled to a distribution of any benefit hereunder as a
result of the Spin-off. The right of a US Mead Johnson Transferred Employee to a
distribution under the Mead Johnson Plan shall be determined under the terms of
that Plan.

*        *        *        *

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

35



--------------------------------------------------------------------------------

EXHIBIT A

CLAIMS APPEAL GUIDELINES

(Attached)

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

36



--------------------------------------------------------------------------------

EXHIBIT B

TABLE I

Elections in Effect Made Prior to 2006 – General Rules

 

Form of Payment Elected for

Pre-409A Account Balance

 

Post-409A Account Balance Paid

in Post-2007 Default Form

  

If Participant Makes an Election After 2006 Under BEP-SIP

Lump Sum 1 year after Separation From Service  

Lump Sum upon Separation

From Service

  

 

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments 5 more years
in addition to existing 1 year.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

 

Lump Sum upon Separation From Service

 

No election

 

Five annual installments beginning immediately after Separation From Service

    

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least 5
years from Separation From Service.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

         

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

B - 1



--------------------------------------------------------------------------------

TABLE II

Elections in Effect Made Prior to 2006 – by Participant

 

Participant

  

Grandfathered Election for

Payment of Pre-409A

Account Balance

  

Form of Payment for Post-

409A Account Balance

(Default)

  

If Participant Makes an Election After 2006 Under BEP-SIP

PG    Lump Sum 1 year after Separation From Service   

Lump Sum upon Separation

From Service

  

 

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments 5 more years
in addition to existing 1 year.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

 

JF

 

 

HB

 

 

 

RM

  

 

No election, so immediate lump Sum under default

 

Five annual installments beginning immediately after Separation From Service

 

Lump Sum upon Separation From Service

     

 

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least 5
years from Separation From Service.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

                 

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

B - 2



--------------------------------------------------------------------------------

TABLE III

Split Elections – General Rules

 

Grandfathered Election Applicable

to Pre-409A Account Balance

  

Election Applicable to Post-409A

Account Balance

  

If Participant Makes an Election After 2006 Under BEP-SIP

Five annual installments commencing 1 year 3 months after Separation From
Service    Two annual installments commencing five years after Separation From
Service   

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least 5
more years from date already applicable to post-2004 accruals.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

Lump Sum 6 months after Separation From Service    Lump Sum 5 years after
Separation From Service    None    Lump Sum 5 years after Separation From
Service    Lump Sum 3 months after Separation From Service    Lump Sum 5 years
after Separation From Service    Lump Sum 1 year after Separation From Service
   Lump Sum 5 years after Separation From Service    Lump Sum 5 years after
Separation From Service    Lump Sum 5 years after Separation From Service   
Lump Sum 5 years after Separation From Service    Ten annual installments
commencing 6 years after Separation From Service   

 

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least and
not more than 5 more years from date already applicable to post-2004 accruals.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

B - 3



--------------------------------------------------------------------------------

TABLE IV

Split Elections – by Participant

 

Participant

 

Grandfathered Election Applicable to Pre-
409A Account Balance

 

Election Applicable to Post-

409A Account Balance

 

If Participant Makes an Election After 2006 Under BEP-SIP

CY   No election, so lump sum upon Separation From Service   No election, so
lump sum upon Separation From Service  

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least 5
more years from date already applicable to post-2004 accruals.

 

5.  Lump sum may not be made or installments may not commence any later than 10
years after Separation From Service.

 

RM   Lump Sum 3 months after Separation From Service   Lump Sum 5 years after
Separation From Service   BC   Lump Sum 6 months after Separation From Service  
Lump Sum 5 years after Separation From Service   AC     Lump Sum 5 years after
Separation From Service   EF     Lump Sum 5 years after Separation From Service
  JC   Five annual installments beginning 1 Year 3 months after Separation From
Service   Two annual installments beginning 5 years after Separation From
Service   FP   Lump Sum 1 year after Separation From Service   Lump Sum 5 years
after Separation From Service   MP   Lump Sum 5 years after Separation From
Service   Lump Sum 5 years after Separation From Service   JS   Lump Sum 5 years
after Separation From Service   Ten annual installments beginning 6 ears after
Separation From Service  

1.  Entire Account Balance becomes subject to Code section 409A.

 

2.  Entire Account Balance distributed at same time and in same form.

 

3.  Available Options: Lump sum or up to 15 annual installments.

 

4.  MUST defer payment of lump sum or commencement of installments at least and
not more than 5 more years from date already applicable to post-2004 accruals.

 

Bristol-Myers Squibb Company

Benefit Equalization Plan – Savings and Investment Program

(Effective as of January 1, 2012)

B - 4